        Case 20-05182    Doc 39  Filed 10/09/20 Entered 10/09/20 15:51:09         Desc Main
                                   Document     Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


Honorable          A. Benjamin Goldgar                     Hearing Date       October 9, 2020

Bankruptcy Case               20 B 05182                  Adversary No.
Title of Case     Lawrence Boyd and Odessa Boyd


Brief             Objection to claim No. 9 of Flagstar
Statement of
Motion
                  (Re: docket entry no. 25)


Names and         Christine H. Clar
Addresses of      David M. Siegel & Assoc., LLC
moving counsel
                  790 Chaddick Drive

                  Wheeling, Illinois 60090
Representing      Debtors


                                                   ORDER


                  Discovery cutoff is extended to October 30, 2020.
                  Status hearing is set for October 30, 2020, at 10:30 a.m.
